*191
By the Court.

Lumpkin, J.,
delivering the opinion.
A party is not entitled to prosecute a suit for the same cause of action in different Courts, or in the same tribunal, at the same time. Where the State and Federal Courts have concurrent'jurisdiction, the rule is, for that Court to have precedence which first obtains jurisdiction. Here the action was brought first in Talbot county, but was dismissed; a bill of exceptions was certified and filed, but before the case could be heard, the plaintiff renewed his action in the Sixth Circuit Court of the United States, for the Southern District of Georgia. The defendant, willing to litigate iu that forum, appeared and defended the case there, and a judgment has again been rendered in his favor. Upon proof of these facts, he moves to dismiss the writ of error pending in this Court; and we think he is entitled to do so. Unless the case is reinstated by the judgment of this Court, the defendant could not plead the judgment in the Circuit Court to the case in Talbot, there being no case pending in that Court. •And we do not think he is entitled to the judgment of this Court upon the case which he brought up, but consider it abandoned by the subsequent proceedings of the Circuit Court. Every party is entitled to his day in Court, but no party is entitled to a clay in two Courts upon the same subject matter. The judgment of either, having competent jurisdiction, should be final and conclusive in the premises.
Judgment: that the writ of error be dismissed.